DETAILED ACTION
	This Office Action, based on application 16/853,659 filed 20 April 2020, is filed in response to applicant’s amendment and remarks filed 28 January 2022.  Claims 1-18 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 28 January 2022 in response to the Office Action mailed 7 December 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 102/103
	On Pages 7-9, the applicant alleges cited prior art fails to disclose (1) “create an operation history of an operation after the operation is performed for a first storage area allocated to a user” and (2) “store the operation history in a second storage area that is not allocated to any user” as recited in Claim 1.  While the applicant notes MO discloses the storage of content in a cloud space if local storage space is insufficient, the applicant alleges content such as photos does not teach the creation of an operation history of an operation after the operation is performed for the local storage; the Office respectfully notes applicant’s remarks do not explain why MO’s teachings do not meet the broadest reasonable interpretation (BRI) of the claims.  The Office has fully considered applicant’s arguments; however, is not persuaded for newly cited reasons presented in the rejection of record in response to applicant’s amendment.  While the term “operation history” is used multiple times throughout the original specification, the specification recites the term may include “contents of an operation on a document” (Page 4, 2nd ¶).  Oxford Languages defines a “document” as “a piece of written, printed, or electronic matter that provides information or evidence or that serves as an official record” and “to record (something) in written, photographic, or other form”.  As such, the Office maintains MO’s teaching of a user engagement (an ‘operation’) with a camera (e.g. [0073]) results in the subsequent creation of a picture (an ‘operation history’) into local storage (as noted by applicant on Page 8, 4th ¶) meets the claim limitations (1) and (2) given the BRI of the terms.
	On Page 9, the applicant traverses the prior art rejection alleging cited prior art fails to disclose the additional limitations of Claim 3.  The applicant alleges that MO’s teaching of metadata providing information about where content items are stored not be equivalent to applicant’s claimed information about where the operation has been performed by the user; again, the Office respectfully notes applicant’s remarks do not explain why MO’s teachings do not meet the BRI of the claims.  The Office maintains the information is analogous since applicant’s claims are directed to an operation that is “performed for a first storage area allocated to a user”.
	On Pages 9-11, the applicant traverses the prior art rejection alleging cited prior art fails to disclose the additional limitations of Claims 6 and 12.  While the applicant alleges MO merely teaches predetermined criteria includes temporal data, thus MO does not teach the predetermined criteria is a ‘total size of operation histories stored in at least the earliest time period’, the Office respectfully notes applicant’s remarks fail to address the full rejection of record.  The rejection notes the following teachings of MO: (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage; ¶[0003-0005] – content items selected for transfer between storage devices may be based on temporal data associated with the content items; ¶[0090] – content items first stored prior to a threshold date/time may be selected to be moved from local storage to secondary storage); the Office maintains MO’s ‘content items stored prior to a threshold date/time’ is analogous to ‘a total size of operation histories’.
	On Page 11, the applicant alleges MO alone fails to disclose new claims 17 or 18.  The Office presents a prior art rejection to the claims after search and consideration of the claims.  
The Office notes applicant’s new claims and primary arguments traversing the prior art rejections are directed to the content that comprises the claimed ‘operation history’.  Arguments directed at whether an ‘operation history’ contains a particular data item, content, or indicator (unless the data itself is somehow novel) will not likely be found persuasive to overcome a prior art rejection since the information or data of the ‘operation history’ is irrelevant to the process of determining where to store the ‘operation history’ as claimed; the only relevant portion of the ‘operation history’ is the size itself of the data.  Put another way, if the claims stated that an ‘operation history’ includes a timestamp, whether the timestamp is included in the ‘operation history’ does not impact the process of determining whether the ‘operation history’ is stored in the first or second storage area as claimed; a teaching of incorporating the timestamp in the ‘operation history’ would only be needed to meet the claim.

Claim Objections
The following claim(s) is/are objected to due to informalities:
Claim 18: Lack of antecedent basis of the term “the operation result” (Line 3).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MO et al (US PGPub 2015/0373116).

MO discloses:
Claims 1, 15, and 16: An information processing apparatus/medium comprising: 
a memory, storing a program (¶[0012] – non-transitory computer readable storage medium may store instructions to manage local storage); and 
a processor (¶[0007] – a system to manage local storage may include one or more processors), by executing the program to be configured to: 
create an operation history of an operation after the operation is performed for a first storage area allocated to a user (¶[0073] – a user may engage a camera {an ‘operation’} to create a content item; ¶[0055] – after engaging a camera, a user may capture content items such as a series of photos {‘an operation history’} of an event on a mobile device and store the content items on local storage {‘a first storage area allocated to a user’});
store the operation history in a second storage area that is not allocated to any user (¶[0055] – In response to determining the available local storage capacity of the device {e.g. less than 1 GB available to storage photos on local storage}, the content items are uploaded from local storage to secondary storage such as a cloud storage system {‘a second storage area that is not allocated to any user’}; ¶[0007] – a mobile device includes one or more processors operable to receive content items on a mobile device); and 
check an available capacity of the first storage area each time a predetermined process is performed (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis or when the device is attached to a network), and when the first storage area has the available capacity equal to or larger than at least a size of the operation history, perform control to change a storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 2: The information processing apparatus according to claim 1, wherein when the available capacity of the first storage area is smaller than the size of the operation history, the processor performs control so as to store the operation history in the second storage area (¶[0055] – a user may capture content items such as a series of photos {‘an operation history’} of an event on a mobile device and store the content items on local storage {‘a first storage area’}.  In response to determining the available local storage capacity of the device {e.g. less than 1 GB available to storage photos on local storage}, the content items are uploaded from local storage to secondary storage such as a cloud storage system {‘the second storage area’}).  
Claim 3: The information processing apparatus according to claim 2, wherein when a plurality of first storage areas is allocated to the same user, even though another first storage area that is different from the first storage area for which the operation has been performed and is allocated to the same user as the user who has performed the operation has an available capacity equal to or larger than the size of the operation history, the processor stores the operation history including identification information that identifies the first storage area for which the operation has been performed by the user, in the second storage area (Fig 5 – content items may be classified according to data type such as apps, pictures, etc.; ¶[0085-0086] – only certain types of content items may be designated for uploading to secondary storage {e.g. only photos or videos may be uploaded, while audio tracks may not be uploaded}; ¶[0076] – metadata associated with a content item may be stored in secondary storage; ¶[0088] – information about where content items are stored may be included in metadata {thus metadata is analogous to ‘identification information that identifies the first storage area’}).  
Claim 4: The information processing apparatus according to claim 3, wherein each time the predetermined process is performed, the processor checks the available capacity of the first storage area represented by the identification information included in the operation history stored in the second storage area (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis), and when the first storage area has the available capacity equal to or larger than at least the size of the operation history, the processor performs the control so as to change the storage destination of the operation history from the second storage area to the first storage area represented by the identification information (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 5: The information processing apparatus according to claim 1, wherein the predetermined process is a periodic process that is performed by the processor at a predetermined interval (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis {e.g. hourly}).  
Claim 10: The information processing apparatus according to claim 1, wherein the predetermined process is a process of deleting document data from the first storage area that is performed according to an instruction from the user (¶[0052] – the system may facilitate the selection and removal of content items from local storage with user’s consent).  
Claim 11: The information processing apparatus according to claim 10, wherein each time the deleting process is performed, the processor checks the available capacity of the first storage area, and when the first storage area has the available capacity equal to or larger than at least the size of the operation history, the processor performs the control to change the storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 13: The information processing apparatus according to claim 1, wherein when an available capacity equal to or larger than a predetermined capacity is left in the first storage area even though the operation history stored in the second storage area is stored in the first storage area, the processor performs control to change the storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 14: The information processing apparatus according to claim 1, wherein the processor manages the size of the operation history in units of a predetermined divided part, regards an upper limit capacity of the divided part including the size of the operation history as the size of the operation history (¶[0155-0156] – available local storage space may be allocated to full-size or smaller-size copies of content items {‘a predetermined divided part’ with the full-size copy analogous to ‘an upper limit capacity’}; ¶[0129] – higher resolution or larger size images of a same content item may be downloaded from secondary storage), and checks the available capacity of the first storage area  (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MO.

With respect to Claim 6, MO discloses the information processing apparatus according to claim 5, wherein each time the periodic process is performed (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis), the processor checks the available capacity of the first storage area, and when the first storage area has the available capacity equal to or larger than a total size of operation histories stored in at least a first time period among operation histories that are classified in units of a predetermined time period and stored in the second storage area, the processor performs control to change storage destinations of the operation histories stored in the first time period, from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage; ¶[0003-0005] – content items selected for transfer between storage devices may be based on temporal data associated with the content items; ¶[0090] – content items first stored prior to a threshold date/time may be selected to be moved from local storage to secondary storage). 
MO may not explicitly disclose wherein a first time period is an earliest time period.
However, MO states at ¶[0057] that “the system may select content items to … add to local storage based on predetermined criteria” and at ¶[0090] that “the predetermined criteria may include temporal data associated with the capture of the content items” which at least suggests changes to storage destinations of operation histories may be performed based on time criteria of the operation history including “an earliest time period” of the operation history.
As such, with the suggestions asserted by MO, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration MO’s explicit teachings and suggestions to have been able to modify MO’s explicit teachings such that “a first time period is an earliest time period” with a reasonable expectation of success.  A motivation for doing so is use criteria for selecting content items for transfer to local storage based on the likelihood that a user will want to access the content items including old photos from an event that the user often refers to (¶[0057]).

With respect to Claim 7, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein the processor stores the operation histories in an order from operation histories stored in the earliest time period in units of the predetermined time period, in the first storage area within a scope that does not exceed the available capacity of the first storage area (¶[0090] – content items may be selected according to a threshold date/time; ¶[0095] – if content items selected based on a first predetermined criteria are not sufficient to achieve the desired local storage capacity, another predetermined criteria may be used).  

With respect to Claim 8, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein when an available capacity equal to or larger than a predetermined capacity is left in the first storage area even though the operation histories stored in the second storage area are stored in the first storage area in units of the predetermined time period, the processor performs control to change storage destinations of the operation histories stored in the second storage area in units of the predetermined time period to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  

With respect to Claim 9, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein the processor manages a total size of the operation histories stored in each time period in units of a predetermined divided part, and regards an upper limit capacity of a divided part including the total size of the operation histories as the total size of the operation histories stored in each time period (¶[0155-0156] – available local storage space may be allocated to full-size or smaller-size copies of content items {‘a predetermined divided part’ with the full-size copy analogous to ‘an upper limit capacity’}; ¶[0129] – higher resolution or larger size images of a same content item may be downloaded from secondary storage).  

With respect to Claim 12, MO discloses the information processing apparatus according to claim 11.
MO further discloses wherein when there is a plurality of the operation histories in the second storage area, the processor stores the operation histories in an order from an operation history stored in a first time period in the first storage area within a scope that does not exceed the available capacity of the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage; ¶[0003-0005] – content items selected for transfer between storage devices may be based on temporal data associated with the content items; ¶[0090] – content items first stored prior to a threshold date/time may be selected to be moved from local storage to secondary storage).  
MO may not explicitly disclose wherein a first time period is an earliest time period.
However, MO states at ¶[0057] that “the system may select content items to … add to local storage based on predetermined criteria” and at ¶[0090] that “the predetermined criteria may include temporal data associated with the capture of the content items” which at least suggests changes to storage destinations of operation histories may be performed based on time criteria of the operation history including “an earliest time period” of the operation history.
As such, with the suggestions asserted by MO, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration MO’s explicit teachings and suggestions to have been able to modify MO’s explicit teachings such that “a first time period is an earliest time period” with a reasonable expectation of success.  A motivation for doing so is use criteria for selecting content items for transfer to local storage based on the likelihood that a user will want to access the content items including old photos from an event that the user often refers to (¶[0057]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MO in further view of NAITOH (US PGPub 2004/0078610).

With respect to Claim 17, MO discloses the information processing apparatus according to claim 1.
MO may not explicitly disclose wherein the operation history indicates that the operation has been normally performed for the first storage area.
However, NAITOH discloses wherein the operation history indicates that the operation has been normally performed for the first storage area (¶[0047] – an end sign ES may be written to image data when recording image data is completed; whether the end sign ES is recorded may indicate whether recording normally ends and if the file is closed or not).
MO and NAITOH are analogous art because they are from the same field of endeavor of data management of document data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MO and NAITOH before him or her, to modify content items of MO to include end-of-file markers as taught by NAITOH.  A motivation for doing so would have been to determine whether or not the contents of the image is corrupted or incomplete (¶[0048]).  Therefore, it would have been obvious to combine MO and NAITOH to obtain the invention as specified in the instant claims.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MO in further view of SESHADRI et al (US PGPub 2010/0177977).

With respect to Claim 18, MO discloses the information processing apparatus according to claim 1.
MO may not explicitly disclose wherein the operation history includes user identification information of the user that requests the operation for the first storage area and the operation result.
However, SESHADRI discloses wherein the operation history includes user identification information of the user that requests the operation for the first storage area and the operation result (¶[0028] – watermarks comprising a user identifier may be embedded into photographs; user identifiers may be of users that request or perform actions {including an ‘operation’ or an ‘operation result’} associated with the photographs).
MO and SESHADRI are analogous art because they are from the same field of endeavor of data management of document data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MO and SESHADRI before him or her, to modify content items of MO to include watermarks as taught by SESHADRI.  A motivation for doing so would have been to help identify the origin or ownership of digital content and help reduce unauthorized use of the digital content (¶[0028]).  Therefore, it would have been obvious to combine MO and SESHADRI to obtain the invention as specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137